NO. 07-08-0400-CR
                            NO. 07-08-0401-CR
                            NO. 07-08-0402-CR
                            NO. 07-08-0403-CR
                            NO. 07-08-0404-CR
                            NO. 07-08-0405-CR
                            NO. 07-08-0406-CR
                            NO. 07-08-0407-CR
                            NO. 07-08-0408-CR
                            NO. 07-08-0409-CR

                        IN THE COURT OF APPEALS

                  FOR THE SEVENTH DISTRICT OF TEXAS

                               AT AMARILLO

                                 PANEL B

                            JANUARY 27, 2009

                     ______________________________


                    ILDEFONSO SANTIAGO MARTINEZ,

                                                     Appellant

                                     v.

                          THE STATE OF TEXAS,

                                                     Appellee

                     ______________________________

          FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;
            NOS. 56,136-C, 57,334-C, 57,335-C, 57,336-C, 57,337-C,
            57,338-C, 57,339-C, 57,340-C, 57,341-C and 57,342-C;
                     HON. ANA ESTEVEZ, PRESIDING
                   _______________________________

                         MEMORANDUM OPINION
                    _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
       After a jury trial, appellant Ildefonso Santiago Martinez was convicted of eight counts

of aggravated sexual assault and two counts of indecency with a child. Punishment was

assessed by the jury at life imprisonment for each count of aggravated sexual assault and

twenty years imprisonment for each count of indecency with a child with the sentences to

run consecutively.

       Appellant’s appointed counsel has filed motions to withdraw, together with an

Anders’1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeals are without merit. Along with his brief, he has provided

a copy of a letter sent to appellant informing him of counsel’s belief that there was no

reversible error and of appellant’s right to file a response pro se. By letter dated December

12, 2008, this court also notified appellant of his right to file a response by January 12,

2009, if he wished to do so. To date, we have received neither a response nor a request

for extension of time to file one.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

various phases of the trial including pre-trial and voir dire, the guilt/innocence phase, the

charge conference and the court’s charge, final arguments on guilt/innocence, and the

punishment phase. In doing so, he analyzed why he perceived there to be no reversible

error during each phase. He also discussed whether the evidence was sufficient to support

the verdicts and whether the stacking of appellant’s sentences constituted cruel and

unusual punishment, but again he concluded there was no reversible error. Thereafter,

we conducted our own review of the record to assess the accuracy of appellate counsel’s




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
conclusions and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991) and concluded the same.

      Accordingly, the motions to withdraw are granted, and the judgments are affirmed.



                                               Brian Quinn
                                               Chief Justice



Do not publish.




                                           3